Citation Nr: 0007328	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
dislocation left shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of January 1996 from 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased evaluation for postoperative dislocation of 
the left shoulder.

In February 1998, the Board remanded the case to the RO for 
additional development of the issue on appeal.  In a March 
1999 supplemental statement of the case, the RO provided 
notice of continued denial of an increased evaluation for a 
left shoulder disorder, following additional development and 
consideration of the issue, as requested by the Board in its 
remand.  The case is now returned to the Board for further 
consideration.


REMAND

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5017(a)(West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski,  2 Vet.App. 629 (1992).  The 
Board has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

On the first appeal to the Board, the case was remanded in 
February 1998, for among other things, a VA examination in 
order to ascertain the current level of left shoulder 
disability, to include functional loss due to pain, and also 
to consider separate evaluations, if appropriate.  In July 
1998, a VA examination was canceled due to the veteran's 
incarceration in a state prison.  Internal records show that 
the VA could not provide a physician to visit the 
correctional facility the veteran was housed in, and the 
facility would not release the veteran to attend an 
examination at the RO.  In March 1999, the veteran was 
transferred to the Red Eagle Honor Farm.  A second attempt to 
obtain a VA examination was canceled in March 1999, again due 
to the unavailability of an examiner to perform an 
examination at that facility.  Internal memorandum from March 
1999 indicated that the facility did not have a physician 
there who could examine the veteran in conjunction with his 
claim.

The Board notes that there is no evidence of record 
demonstrating that the RO attempted to obtain a fee basis 
examination of the veteran while in prison.  The Board 
acknowledges that providing VA examinations to veterans 
incarcerated in prison may be difficult and, in some 
circumstances, virtually impossible.  However, the United 
States Court of Appeals for Veterans Claims ("Court") has 
held that "those who adjudicate claims of incarcerated 
veterans [must] be certain that they tailor their assistance 
to the peculiar circumstances of confinement.  Such 
individuals are entitled to the same care and consideration 
given to their fellow veterans."  Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In Bolton, the Court remanded a case 
involving an incarcerated veteran who failed to appear for a 
VA examination because the claims file contained no 
information concerning the efforts expended by the RO to 
perform the examination, such as an attempt to secure a fee-
based physician to conduct the examination. Id.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should again schedule the 
veteran for an orthopedic examination or 
if a VA examination is not feasible, a 
fee basis examination, in order to 
ascertain the nature and extent of his 
left shoulder disability.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting this examination, the 
examiner should specifically describe any 
objective findings of pain, weakened 
movement, excess fatigability or 
incoordination referable to the veteran's 
left shoulder disability.  The examiner 
should indicate all pertinent ranges of 
active motion in degrees.  The examiner 
should also describe functional loss that 
is due to pain from the service-connected 
disorder, to include, but not limited to, 
restriction in range of motion due to 
pain.  To this end, the examiner should 
be asked to express a separate opinion 
for each disorder on whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joint is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The nature and extent of any 
muscle damage should also be described, 
to include an opinion as to the extent of 
such damage to the rest of the left arm.  
The report of the examination should 
include a complete rationale for all 
opinions expressed.

3.  When the aforementioned examination 
has been completed, the case should be 
reviewed by the RO.  A separate 
evaluation for the surgical scars of the 
shoulder and muscle damage, if found, 
under the appropriate diagnostic codes 
should also be made, in accordance with 
Esteban, supra.  The RO should evaluate 
the veteran's left shoulder disability 
under 38 C.F.R. § 4.71a.  This review 
should include considerations of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999), as well as all information added 
to the file since the last supplemental 
statement of the case.

The RO should then review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  If the RO is unable to provide 
the veteran with a VA or 
fee-basis examination, it should document 
its efforts to provide such an 
examination.  See Stegall v. West, 11 
Vet. App. 268 (1998); Bolton v. Brown.

When the aforementioned development has been accomplished, 
and after the case has been be reviewed by the RO, to the 
extent that the benefits sought are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome by the action taken above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




